Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Application
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/6/22 has been entered.
 Claim 23 is cancelled.  Claim 26 is new.  Claims 1-22 and 24-26 are pending.  Claims 4, 6, 10, 11, 13-15, 20, and 21 are withdrawn.  Claims 1-3, 5, 7-9, 12, 16-19, 22, and 24-26 are examined herein.
Applicant's amendments to the claims have rendered the 102 and 103 rejections of the last Office action moot, therefore hereby withdrawn.
Applicant's amendments to the claims have rendered the 112 rejection of the last Office action moot, therefore hereby withdrawn.
Applicant's desire to hold the double patenting rejections in abeyance is acknowledged. The rejection(s) of the last Office Action are maintained for reasons of record and repeated below for Applicant's convenience.
Updated search and consideration have been performed, the following new rejections will now apply.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5, 7-9, 12, 16-19, 22, and 24-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 40-51 and 53-59 of copending Application No. 16/333,513. Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims anticipate the instant method.  For example, the copending application claims the treatment of non-alcoholic fatty liver disease with the instantly claimed species of compound (see, for example, claim 43).
The instant disclosure clarifies that treating encompasses administering for prophylactic and/or therapeutic purposes including in a patient who does not yet have the relevant disease or disorder, which is further supported, for example, by claim 22; e.g. “prevention, amelioration”.  Therefore, the instant limitations drawn to, for example, “fibrosis, a fibrotic condition or a fibrotic symptom” are considered to have been met.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-3, 5, 7-9, 12, 16-19, 22, and 24-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-39 of copending Application No. 16/982,022. Although the claims at issue are not identical, they are not patentably distinct from each other.
The instant claims are generally drawn to the treatment of fibrosis, a fibrotic condition or a fibrotic symptom such as liver fibrosis (see, for example, instant claim 3) comprising the compound shown below (see, for example, instant claim 2).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

The copending claims are generally drawn to the compound shown below (i.e. the same compound as above).

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Looking to the copending specification for the definition of the utility of the compound, it is evidenced therein that the compound is useful for the treatment of non-alcoholic steatohepatitis (NASH; see, for example, [0085] and the whole document).  Therefore the instant claims are obvious in light of the copending claims.
The instant disclosure clarifies that treating encompasses administering for prophylactic and/or therapeutic purposes including in a patient who does not yet have the relevant disease or disorder, which is further supported, for example, by claim 22; e.g. “prevention, amelioration”.  Therefore, the instant limitations drawn to, for example, “fibrosis, a fibrotic condition or a fibrotic symptom” are considered to have been met.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's desire to hold the double patenting rejections in abeyance is acknowledged. The rejection(s) of the last Office Action are maintained for reasons of record and repeated below for Applicant's convenience.

New Rejections
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5, 7-9, 12, 16, 17, 22, 24, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Cable et al. (WO 2006/128058 A2; of record) in view of Sommadossi et al. (US 2008/0261913 A1).
The instant claims are generally drawn to the therapeutic treatment of a fibrosis, a fibrotic condition or a fibrotic symptom in a patient with non-alcoholic steatohepatitis (NASH; related to claims 3, 5, 7, and 8) wherein said administration of said compound results in the amelioration or cure of said fibrosis, fibrotic condition, or fibrotic symptom (related to claim 22) comprising administering the compound shown below (related to claims 2 and 9) as a composition with one or more pharmaceutically acceptable excipients (related to claim 16) formulated for oral, intravenous, intraarterial, rectal, vaginal, nasal, topical, or transdermal administration (related to claim 17), wherein said administration of said compound results in the reduction in the amount of extracellular matrix proteins present in one or more tissues of said subject, wherein said administration of said compound results in the reduction in the amount of collagen present in one or more tissues of said subject (related to claim 24), and wherein said administration of said compound results in the reduction in the amount of Type I collagen present in one or more tissues of said subject (related to claim 25).


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Cable et al. discloses the treatment of fatty liver diseases such as non-alcoholic steatohepatitis (see, for example, the title, the abstract, claim 3, and the whole document) by administering the thyromimetic/T3 mimetic compound shown below (Compound 7; see, for example, Example 1 on pg. 201, [0043], [0048], claim 31, and throughout the document) as a salt (i.e. as the instantly claimed dianion; see, for example, claim 31 and throughout the document) in a pharmaceutical excipient formulated for oral, intravenous, intra-arterial, rectal, vaginal, nasal, topical, or transdermal administration  (see, for example, [0317]-[0342]).

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

Cable et al. further teaches that nonalcoholic fatty liver disease encompasses a disease spectrum up to and including fibrosis and cirrhosis (see, for example, [0038]).
Cable et al. does not specifically disclose the use of the dianion of the phosphonate to treat NASH with fibrosis.
Sommadossi et al. discloses the use of thyromimetics/T3 mimetics (see, for example, [0256], [0259], [0261], [0262], [0264], [0270], etc.) to treat fatty liver (see, for example, [0072], [0196], and [0286]) and fibrosis (see, for example, [0005], [0009], and [0207]).
It would have been obvious to one of ordinary skill in the art to make and use the instantly elected species in the method of Cable et al. to treat NASH with fibrosis because the prior art discloses and teaches all of the individual elements.
One of ordinary skill would have been motivated to treat fatty liver with fibrosis because Cable et al. teaches that the disclosed thyromimetic/T3 mimetic compounds are useful for the treatment of NASH and that NASH encompasses fibrosis, and Sommadossi et al. that thyromimetic/T3 mimetic compounds were contemplated for the same treatment of NASH with fibrosis.  One of ordinary skill would have applied the teaching of the treatment of the patient population of NASH comprising the instant compound to the treatment of the sub-population of NASH with fibrosis as taught by the prior art, and would have done so with a reasonable expectation of success.
One of ordinary skill would have been motivated to use the dianion of the disclosed compound 7 because the prior art clearly discloses the parent compound for such use, and additionally clearly calls out that the compounds therein can be used as the salt form(s).  The use of the salt form of organic small molecule drugs is common, and one of ordinary skill in the art would have applied the teachings of Cable et al., as well as what was generally known in the art, to the compounds disclosed by Cable et al. and would have made and used the instantly elected dianion during the routine adjustment and optimization of the composition in the method disclosed in the prior art, and would have done so with a reasonable expectation of success.
With respect to the limitations drawn to “wherein said administration of said compound results in the reduction in the amount of extracellular matrix proteins present in one or more tissues of said subject”, “wherein said administration of said compound results in the reduction in the amount of collagen present in one or more tissues of said subject”, and “wherein said administration of said compound results in the reduction in the amount of Type I collagen present in one or more tissues of said subject”; “Products of identical chemical composition can not have mutual exclusive properties.”  Any properties exhibited by or benefits from are not given any patentable weight over the prior art provided the composition is inherent.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the disclosed properties are necessarily present.  In re Spada, 911 F.2d 705, 709, 15 USPQ 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112.01.  The prior art makes obvious the administration of the claimed composition to the claimed patient population, the resultant effects would have therefore necessarily followed.  The burden is shifted to the applicant to show that the prior art product does not inherently possess the same properties as the instantly claimed product.  Also, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. Thus, the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).
Further, the mechanism of action of an agent in the treatment, by itself, does not have a bearing on the patentability of the invention if the method steps are already known even though applicant has proposed or claimed the mechanism.  Applicant’s recitation of a new mechanism of action for the prior art method will not, by itself, distinguish the instant claims over the prior art teaching the same or nearly the same method steps.

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Cable et al. (WO 2006/128058 A2; of record) in view of Sommadossi et al. (US 2008/0261913 A1) as applied to claims 1-3, 5, 7-9, 12, 16, 17, 22, 24, and 25 above and further in view of Alonso-Merinoa et al. (Elvira Alonso-Merinoa, Rosa Martín Orozco, Lidia Ruíz-Llorente, Olaia A. Martínez-Iglesias, Juan Pedro Velasco-Martín, Ana Montero-Pedrazuela, Luisa Fanjul-Rodríguez, Constanza Contreras-Jurado, Javier Regader, and Ana Aranda, Thyroid hormones inhibit TGF-β signaling and attenuate fibrotic responses, PNAS, 2016, vol. 113(24), pages E3451-E3460; of record). 
The instant claim is generally drawn to the treatment of a fibrosis, a fibrotic condition or a fibrotic symptom in a patient with non-alcoholic steatohepatitis comprising administering the compound shown below wherein said subject shows abnormal or excessive deposition of collagen type 1 as a symptom (related to claims 18 and 19).

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Cable et al. teaches as above, and further discloses that the compounds therein are superior to other known treatments such as T3, which did not demonstrate a decrease in hepatic triglyceride content while also producing an undesirable decrease in body weight (see, for example, [0043] and the whole document).
Cable et al. and Sommadossi et al. do not specifically disclose wherein the patient shows abnormal or excessive deposition of collagen type 1 as a symptom.
Alonso-Merinoa et al. discloses the treatment of fibrotic responses with TGF-β signaling inhibition and T3 administration (see, for example, the title, abstract, and the whole document) to attenuate fibrotic responses and prevent liver fibrosis by reducing the excessive deposition of extracellular matrix, in particular the deposition of collagen, in patients with indications such as nonalcoholic fatty liver disease (i.e. NASH; see, for example, the title, abstract, and the throughout).  Alonso-Merinoa et al. further teaches that the use of synthetic ligands and agonists to block the progression of fibrotic diseases and collagen deposition are preferred over the natural thyroid hormones due to the severe adverse effects the natural thyroid hormones precipitate, including in the mitigation of the deposition of collagen 1 (i.e. collagen type 1; see, for example, the Description, the figures, and throughout).
It would have been obvious to one of ordinary skill to treat a fibrosis, a fibrotic condition or a fibrotic symptom in a patient with non-alcoholic steatohepatitis comprising administering the compound shown above in a patient with abnormal or excessive deposition of collagen type 1.
One of ordinary skill would have been motivated to treat a fibrosis, a fibrotic condition or a fibrotic symptom in a patient with non-alcoholic steatohepatitis comprising administering the compound shown above in a patient with abnormal or excessive deposition of collagen type 1 because the prior art recognized that the instant compound was useful for the treatment of NASH, that it provided improved outcomes versus other treatments, and that the same approach, i.e. the use of thyromimetic compounds, was useful for the treatment of NASH, fibrosis, collagen type 1 deposition, etc.  One of ordinary skill in the art would have applied the treatment of Cable et al. to the patient sub-population of those with NASH and collagen type 1 deposition during the routine experimentation and optimization of the method of treatment, and would have done so with a reasonable expectation of success.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5, 7-9, 12, 16-19, 22, and 24-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of US 11,202,789 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.
The instant claims are generally drawn to the treatment of fibrosis, a fibrotic condition or a fibrotic symptom such as liver fibrosis (see, for example, instant claim 3) comprising the compound shown below (see, for example, instant claim 2).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

The copending claims are generally drawn to the treatment of liver fibrosis and/or cirrhosis (see, for example, claim 5) comprising administering the compound shown below (i.e. the same compound as above).

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

Thus, the instant claims are obvious in light of the patented claims.

Claims 1-3, 5, 7-9, 12, 16-19, 22, and 24-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-14, and 16 of copending Application No. 16/462,515. Although the claims at issue are not identical, they are not patentably distinct from each other.
The instant claims are generally drawn to the treatment of fibrosis, a fibrotic condition or a fibrotic symptom such as liver fibrosis (see, for example, instant claim 3) comprising the compound shown below (see, for example, instant claim 2).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

The copending claims are generally drawn to the treatment of liver fibrosis and/or cirrhosis (see, for example, claim 7) comprising administering the compound shown below (i.e. the same compound as above).

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

Thus, the instant claims are obvious in light of the copending claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-3, 5, 7-9, 12, 16-19, 22, and 24-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-14, and 16 of copending Application No. 17/299,998. Although the claims at issue are not identical, they are not patentably distinct from each other.
The instant claims are generally drawn to the treatment of fibrosis, a fibrotic condition or a fibrotic symptom such as liver fibrosis (see, for example, instant claim 3) comprising the compound shown below (see, for example, instant claim 2).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

The copending claims are generally drawn to the treatment of fibrosis, a fibrotic condition or a fibrotic symptom such as liver fibrosis (see, for example, claim 8) comprising administering the compound shown below (i.e. the same compound as above; see, for example, claim 5).

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

Thus, the instant claims are obvious in light of the copending claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-3, 5, 7-9, 12, 16-19, 22, and 24-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 8, 10, 13, 15-19, 21, 24, 28, 29, 54-59, 61-63, 65, 67, 70, 72-76, 78, and 81 of copending Application No. 17/311,014. Although the claims at issue are not identical, they are not patentably distinct from each other.
The instant claims are generally drawn to the treatment of fibrosis, a fibrotic condition or a fibrotic symptom such as liver fibrosis (see, for example, instant claim 3) comprising the compound shown below (see, for example, instant claim 2).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

The copending claims are generally drawn to the treatment of fatty liver disease including fibrosis (see, for example, claim 57) comprising administering the compound shown below (i.e. the same compound as above; see, for example, claim 29).

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale

Thus, the instant claims are obvious in light of the copending claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.







Conclusion
 Claim 23 is cancelled.  Claims 4, 6, 10, 11, 13-15, 20, and 21 are withdrawn.  Claims 1-3, 5, 7-9, 12, 16-19, 22, and 24-26 are rejected.  No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A DECK whose telephone number is (571)270-5753.  The examiner can normally be reached on M-F 10-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L Klinkel can be reached on (571) 270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jason Deck/Examiner, Art Unit 1627